


110 HR 476 : To amend title 5, United States Code, to

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 476
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 24, 2007
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  make noncreditable for Federal retirement purposes any Member service performed
		  by an individual who is convicted of any of certain offenses committed by that
		  individual while serving as a Member of Congress, and for other
		  purposes.
	
	
		1.Loss of pensions accrued
			 during service as a Member of Congress for abusing the public trust
			(a)Civil Service
			 Retirement SystemSection 8332 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					(o)(1)Notwithstanding any
				other provision of this subchapter, the service of an individual finally
				convicted of an offense described in paragraph (2) shall not be taken into
				account for purposes of this subchapter, except that this sentence applies only
				to service rendered as a Member (irrespective of when rendered). Any such
				individual (or other person determined under section 8342(c), if applicable)
				shall be entitled to be paid so much of such individual’s lump-sum credit as is
				attributable to service to which the preceding sentence applies.
						(2)(A)An offense described in
				this paragraph is any offense described in subparagraph (B) for which the
				following apply:
								(i)Every act or omission of the
				individual (referred to in paragraph (1)) that is needed to satisfy the
				elements of the offense occurs while the individual is a Member.
								(ii)Every act or omission of the
				individual that is needed to satisfy the elements of the offense directly
				relates to the performance of the individual’s official duties as a
				Member.
								(iii)The offense is committed after the
				date of enactment of this subsection.
								(B)An offense described in this
				subparagraph is only the following, and only to the extent that the offense is
				a felony under title 18:
								(i)An offense under
				section
				201 of title 18 (bribery of public officials and
				witnesses).
								(ii)An offense under
				section
				219 of title 18 (officers and employees acting as agents of
				foreign principals).
								(iii)An offense under
				section
				371 of title 18 (conspiracy to commit offense or to defraud
				United States), to the extent of any conspiracy to commit an act which
				constitutes—
									(I)an offense under clause (i) or
				(ii); or
									(II)an offense under
				section
				207 of title 18 (restrictions on former officers, employees,
				and elected officials of the executive and legislative branches).
									(iv)Perjury committed under
				section
				1621 of title 18 in falsely denying the commission of an act
				which constitutes—
									(I)an offense under clause (i) or
				(ii); or
									(II)an offense under clause (iii), to
				the extent provided in such clause.
									(v)Subornation of perjury committed under
				section
				1622 of title 18 in connection with the false denial or false
				testimony of another individual as specified in clause (iv).
								(3)An individual convicted of an offense
				described in paragraph (2) shall not, after the date of the final conviction,
				be eligible to participate in the retirement system under this subchapter or
				chapter 84 while serving as a Member.
						(4)The Office of Personnel Management
				shall prescribe any regulations necessary to carry out this subsection. Such
				regulations shall include—
							(A)provisions under which interest on any
				lump-sum payment under the second sentence of paragraph (1) shall be limited in
				a manner similar to that specified in the last sentence of section 8316(b);
				and
							(B)provisions under which the Office may
				provide for—
								(i)the payment, to the spouse or
				children of any individual referred to in the first sentence of paragraph (1),
				of any amounts which (but for this clause) would otherwise have been nonpayable
				by reason of such first sentence, but only to the extent that the application
				of this clause is considered necessary given the totality of the circumstances;
				and
								(ii)an appropriate adjustment in the
				amount of any lump-sum payment under the second sentence of paragraph (1) to
				reflect the application of clause (i).
								(5)For purposes of this
				subsection—
							(A)the term Member has the
				meaning given such term by section 2106, notwithstanding section 8331(2);
				and
							(B)the term child has the
				meaning given such term by section
				8341.
							.
			(b)Federal
			 Employees’ Retirement SystemSection 8411 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					(l)(1)Notwithstanding any
				other provision of this chapter, the service of an individual finally convicted
				of an offense described in paragraph (2) shall not be taken into account for
				purposes of this chapter, except that this sentence applies only to service
				rendered as a Member (irrespective of when rendered). Any such individual (or
				other person determined under section 8424(d), if applicable) shall be entitled
				to be paid so much of such individual’s lump-sum credit as is attributable to
				service to which the preceding sentence applies.
						(2)An offense described in this
				paragraph is any offense described in section 8332(o)(2)(B) for which the
				following apply:
							(A)Every act or omission of the
				individual (referred to in paragraph (1)) that is needed to satisfy the
				elements of the offense occurs while the individual is a Member.
							(B)Every act or omission of the
				individual that is needed to satisfy the elements of the offense directly
				relates to the performance of the individual’s official duties as a
				Member.
							(C)The offense is committed after the
				date of enactment of this subsection.
							(3)An individual convicted of an offense
				described in paragraph (2) shall not, after the date of the final conviction,
				be eligible to participate in the retirement system under this chapter while
				serving as a Member.
						(4)The Office of Personnel Management
				shall prescribe any regulations necessary to carry out this subsection. Such
				regulations shall include—
							(A)provisions under which interest on any
				lump-sum payment under the second sentence of paragraph (1) shall be limited in
				a manner similar to that specified in the last sentence of section 8316(b);
				and
							(B)provisions under which the Office may
				provide for—
								(i)the payment, to the spouse or
				children of any individual referred to in the first sentence of paragraph (1),
				of any amounts which (but for this clause) would otherwise have been nonpayable
				by reason of such first sentence, but only to the extent that the application
				of this clause is considered necessary given the totality of the circumstances;
				and
								(ii)an appropriate adjustment in the
				amount of any lump-sum payment under the second sentence of paragraph (1) to
				reflect the application of clause (i).
								(5)For purposes of this
				subsection—
							(A)the term Member has the
				meaning given such term by section 2106, notwithstanding section 8401(20);
				and
							(B)the term child has the
				meaning given such term by section
				8341.
							.
			
	
		
			Passed the House of
			 Representatives January 23, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
